UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1935


In Re:   CATHERINE DENISE RANDOLPH,

                Appellant.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-mc-00369)


Submitted:   January 21, 2016              Decided:   March 22, 2016


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Catherine     Denise    Randolph         appeals    the     district   court’s

order    issuing     a   prefiling       injunction.       We    have   reviewed   the

record and conclude that the court did not abuse its discretion

issuing the injunction.            Cromer v. Kraft Foods N. Am., Inc., 390

F.3d    812,   817   (4th   Cir.     2004)      (stating   standard     of    review).

Accordingly, we grant Randolph’s motion for leave to proceed in

forma pauperis and affirm the court’s order.                       We dispense with

oral    argument     because       the    facts   and     legal    contentions     are

adequately     presented      in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2